 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 9th day of February 2012, by and between Sagebrush Gold, Ltd., a
Nevada corporation with an address of 1640 Terrace Way, Walnut Creek,
California, 94597 and   Stephen D. Alfers, an individual residing at 1918 Bryce
Court, Evergreen, Colorado 80439 (“Executive”).  As used herein, the “Effective
Date: of this Agreement shall mean the date first set forth above.
 
W I T N E S S E T H:
 
WHEREAS, the Executive desires to be employed by the Company as its Chairman of
the Board of Directors and Chief Executive Officer and the Company wishes to
employ Executive in such capacity;
 
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:
 
1.           Employment and Duties.  The Company agrees to employ and Executive
agrees to serve as the Company's Chief Executive Officer.  The duties and
responsibilities of Executive shall include the duties and responsibilities as
the Board of Directors of the Company (the “Board”) may from time to time assign
to Executive.
 
Executive shall devote substantially all of his working time and efforts during
the Company's normal business hours to the business and affairs of the Company
and its subsidiaries and to the diligent and faithful performance of the duties
and responsibilities duly assigned to him pursuant to this Agreement.  Provided
that none of the additional activities interferes with the performance of the
duties and responsibilities of Executive or are determined by the inconsistent
with the position, standing, stature, reputation or best interests of the
Company, nothing in this Section 1, shall prohibit Executive from (a) serving as
a consultant, director or member of a committee, paid or unpaid, for entities
that , in the good faith determination of the Board, do not compete or present
the appearance of competition with the Company or otherwise create, or could
create, in the good faith determination of the Board, a conflict of interest or
appearance of a conflict of interest with the business of the Company; (b)
delivering lectures, fulfilling speaking engagements, and any writing or
publication relating to his area of expertise (c) serving as a director or
trustee of any governmental, charitable or educational organization; or (d)
engaging in additional activities in connection with personal investments and
community affairs; provided that such activities are not inconsistent with
Executive’s duties under this Agreement..  In addition to the above and
notwithstanding any other provision of this Agreement to the contrary, Executive
may continue his service for current clients Franco-Nevada Corporation and
Western States Minerals Corporation and their respective affiliated companies.
 
 
1

--------------------------------------------------------------------------------

 
 
2.           Term.  The term of this Agreement shall commence on the Effective
Date and shall continue through December 31, 2015 and shall be automatically
renewed for successive one (1) year periods thereafter unless either party
provides the other party with written notice of his or its intention not to
renew this Agreement at least 120 days prior to the expiration of the initial
term or any renewal term of this Agreement.  “Employment Period”  or “Term”
shall mean the initial term plus renewals, if any.
 
3.           Place of Employment.  Executive's services shall be performed at
the Company's offices located in Golden, Colorado. The parties acknowledge,
however, that Executive may be required to travel in connection with the
performance of his duties hereunder.
 
4.           Base Salary.  During the Term, Executive shall initially be paid an
aggregate annual base salary at the rate of $250,000 per year (the “Base
Salary”), payable in equal installments during each year in accordance with the
payroll practices for the executives of the Company. The Compensation Committee
of the Board, or if there is no Compensation Committee the Board, shall review
Employee’s salary from time to time and may, in its sole discretion, make a
recommendation to the Board of Directors to increase but not decrease it. The
Board of Directors has the final authority to approve Base Salary adjustments.
 
5.           Bonuses.
 
(a) Signing Bonus – Upon execution of this Agreement, Executive shall receive a
cash signing bonus of $500,000 (“Signing Bonus”).  Said signing bonus shall be
paid to Executive within five (5) business days of execution of this Agreement.
 
(b) Annual Bonus - In addition to the Base Salary, Executive shall be entitled
to receive an annual bonus (the “Bonus”) (if earned) for each calendar year
during the Term for which services are performed under this Agreement.  The
performance criteria for any particular calendar year shall be established by
the Board no later than 90 days after the commencement of such calendar
year  and prompt notice thereof provided to Executive.  Executive’s Bonus for a
calendar year shall equal 100% of his annualized Base Salary (“Target Bonus”)
for that year if target levels of performance for that year  are achieved, with
greater or lesser amounts  paid for performance above and below target as
determined by the Board. The Bonus may be paid in cash or in stock, or in a
combination thereof in accordance with any Company bonus plans available for
senior executives, or in the absence of such plans, as determined by the
Board.  Any Bonus for a calendar year shall be subject to Executive’s continued
employment with the Company through the end of the calendar year in which it is
earned and shall be paid after the conclusion of the calendar year in accordance
with the Company’s regular bonus payment policies in the year following the year
with respect to which the Bonus relates, and in any case not later than two and
one half (2-1/2) months following the end of the year with respect to which a
Bonus is earned.
 
6.           Equity Awards.
 
(a)  Initial Equity Grant  -  Executive shall be issued on the Effective Date an
initial equity grant of 12,000,000 restricted shares of the Company’s common
stock.  The Company will undertake to register 3,000,000 shares of common stock
(the “Registrable Equity Grant”) underlying the Initial Equity Grant with the
Securities and Exchange Commission (the “SEC”)  on a Registration Statement on
Form S-1 (or, in the alternative, if the Company is so eligible, register the
equity incentive plan pursuant to which such Initial Equity Grant was issued
with the SEC on a Registration Statement on Form S-8  (such registration
statement on Form S-1 or S-8, the “Registration Statement”)), which Registrable
Equity Grant shall vest upon the earlier of (i) one year from the date of
issuance of the Initial Equity Grant or (ii) the date such Registration
Statement is declared effective by the SEC.  The remaining shares underlying the
Initial Equity Grant shall vest in accordance with the schedule set forth on
Exhibit A, attached hereto.  Executive agrees that he shall be solely
responsible for any and all elections to be made under Internal Revenue Code
(the “Code”) Section 83(b) and the payment of all taxes associated therewith
shall be the sole responsibility of Executive.  Executive shall provide Company
with a copy of any election made under Section 83(b) of the Code.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)  Initial Option Grant- Executive shall be awarded, on the Effective Date, a
ten-year option to purchase 10,000,000 shares of the Company’s common stock,
exercisable at a per share price equal to the closing price of the Company’s
common stock on the trading day immediately prior to the date of issuance of the
Initial Option Grant, which shall be vested in full on the Effective Date.
 
(c)  Annual Long Term Incentives  - The Executive shall be eligible to
participate in any long term incentive plans adopted by the Company from time to
time, and shall otherwise be eligible for annual long term incentive awards in
the discretion of the Board.
 
7.           Indemnification.  To the fullest extent permitted by law and the
Company’s articles of incorporation and bylaws, the Company hereby indemnifies
Executive and holds him harmless from the Effective Date, through the Term, and
after the period of Executive’s employment hereunder, from and against all loss,
costs, damages, and expenses including, without limitation, legal expenses of
counsel (which expenses the Company will, to the extent so permitted, advance to
Executive as the same are incurred) arising out of or in connection with the
fact that Executive are or was a director, officer, attorney, employee, or agent
of the Company or serving in such capacity for another corporation at the
request of the Company.  This indemnification is in addition to that provided in
the Company’s certificate of incorporation and bylaws.
 
8.           D&O Insurance.  The Company shall cover Executive under directors
and officers liability insurance from the Effective Date, through the Term, and,
while potential liability exists, after the period of Executive’s employment
hereunder, on the most favorable terms as provided to any other director or
executive officer of the Company.
 
9.           Expenses.  Executive shall be entitled to prompt reimbursement by
the Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by Executive while employed (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that Executive shall properly account for such expenses in
accordance with Company policies and procedures.  In addition, Executive shall
be entitled to reimbursement of legal fees incurred by Executive in connection
with negotiation of this Agreement.
 
10.           Other Benefits.  During the term of this Agreement, the Executive
shall be eligible to participate in incentive, stock purchase, savings,
retirement (401(k)), and welfare benefit plans, including, without limitation,
health, medical, dental, vision, life (including accidental death and
dismemberment) and disability insurance plans (collectively, "Benefit Plans"),
in substantially the same manner and at substantially the same levels as the
Company makes such opportunities available to the Company's managerial or
salaried executive employees.  The Executive shall be entitled to 25 days of
paid time off (in addition to the usual national holidays) during each contract
year during which he serves hereunder (“Paid Time Off”).  Paid Time Off not
taken during a calendar year may not be carried forward in the next contract
year unless otherwise provided in the Benefit Plans or by written Company
policy, as from time to time implemented and updated.
 
 
3

--------------------------------------------------------------------------------

 
 
11.           Termination of Employment.
 
(a)           For Cause, Disability, Death or Resignation Without Good Reason.
 
Executive may terminate his employment at any time, for any reason, upon 30 days
prior notice to Company; provided that the Company may in its sole discretion,
elect to waive all or any part of any notice period.  If the Executive’s
employment is terminated during the Term by the Company for Cause, if Executive
voluntarily terminates employment with the Company other than for Good Reason at
any time, or if Executive’s employment terminates due to death or Disability,
the Company shall pay to the Executive (or, if applicable, his estate) in a lump
sum (i) any unpaid portion of Executive’s accrued Base Salary and unused Paid
Time Off; (ii) any amounts payable to Executive pursuant to the terms of any
pension or welfare benefit plan, and (iii) any expense reimbursements payable
pursuant to the Company’s reimbursement policy (the “Accrued
Obligations”).  Except in the case of termination due to Death or Disability,
unvested equity grants shall be forfeited as of the date of termination, and any
vested equity awards shall be treated as specified in the applicable equity plan
and award agreement.  In the case of termination due to Death or Disability any
unvested equity grants shall be forfeited as of the date of termination, and any
vested equity awards  shall be treated as specified in the applicable equity
plan and award agreement.  In the case of any termination due to Resignation
Without Good Reason prior to the one (1) year anniversary of this Agreement,
fifty (50%) percent of the Signing Bonus shall be also be required to be repaid
to the Company by the Executive  and Company shall be entitled to a right of
setoff from any and all amounts, shares or other payments due Executive with
respect to such recovery.
 
(b)           Termination Without Cause or Resignation For Good Reason in
Absence of Change in Control.  Company may terminate Executive’s employment at
any time without Cause upon 30 days prior written notice to Executive.  Upon
Executive’s involuntary termination of employment by the Company without Cause
outside of a Change in Control Period (as defined in subsection (c) below), or
Executive’s resignation for Good Reason outside of a Change in Control Period,
the Term shall end and, in addition to the Accrued Obligations, Executive shall
be entitled to receive a lump sum severance payment in an amount equal to (x)
two (2) times (y) the sum of  (i) Executive’s then in effect Base Salary, plus
(ii) Executive’s Bonus Amount (defined below). In addition, the Initial Equity
Grant shall fully and immediately vest.   Except for the Initial Equity Grant,
any unvested equity grants shall be forfeited as of the date of termination, and
any vested equity awards shall be treated as specified in the applicable equity
plan and award agreement.   For the avoidance of doubt, the nonextension of the
Term by the Company pursuant to Section 1 shall not be treated as a termination
without Cause hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Termination Without Cause or Resignation For Good Reason Prior to,
Upon or Following a Change in Control.  Upon Executive’s termination of
employment by the Company without Cause within six months prior to, upon, or
within 24 months following a Change in Control (“Change in Control Period”) or
Executive’s Resignation for Good Reason during a Change in Control Period, the
Term shall end and, in addition to the Accrued Obligations, Executive shall be
entitled to receive a lump sum severance payment in an amount equal to (x) three
times (y) the sum of (i) Executive’s then in effect Base Salary, plus (ii)
Executive’s Bonus Amount (defined below).  In addition, any unvested equity
awards that were granted prior to the Change in Control Period, including the
Initial Equity Grant, the Iniitial Option Grant, any Annual Long Term Incentive
awards, or any other equity awards made during the Term, shall fully and
immediately vest (and in the case of options become exercisable), and otherwise
shall be treated as specified in the applicable equity plan and award
agreement.  For the avoidance of doubt, the nonextension of the Term by the
Company during a Change in Control Period shall be treated as a termination
without Cause under this Section 11(c). If Executive’s employment is terminated
during the portion of the Change in Control Period that is six months prior to
an anticipated Change in Control, Executive will become entitled to all payments
and accelerated vesting benefits pursuant to this Section 11(c) upon the
occurrence of the Change in Control at any time from the date of termination of
Executive’s employment and twelve months thereafter.
 
(d)           Nonrenewal by Company.  If the Company provides notice to
Executive pursuant to Section 2 that the Term will not be extended, the Term
shall end on the scheduled date and, in addition to the Accrued Obligations,
Executive shall be entitled to receive a lump sum severance payment in an amount
equal to the sum of (i) Executive’s then in effect Base Salary, plus (ii) the
Bonus actually paid to Executive with respect to the fiscal year immediately
preceding the year in which Term ends. Any unvested equity grants shall be
forfeited as of the date of termination, and any vested equity awards shall be
treated as specified in the applicable equity plan and award agreement.
 
(e)           Welfare Benefits.  Executive’s eligibility to participate in the
Company’s medical, dental, and vision benefit plans and other insured welfare
benefits (such as life, accident, and disability coverage) will terminate upon
Executive’s termination of employment according to the terms of the relevant
benefit plan.  Executive may elect to participate in medical, dental, and vision
benefits provided through an outside vendor, in conjunction with continued
insurance coverage available to Executive under the provisions of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) at COBRA rates for up
to eighteen (18) months.  In the event Executive is entitled to severance
payment benefits pursuant to Section 11(b), 11(c) or 11(d) above, the Company
shall continue to provide all welfare benefits provided to Executive immediately
before such termination (including, without limitation, health and life
insurance, but excluding disability insurance) for a period following
Executive’s termination of employment equal to the period with respect to which
Executive’s Base Salary is paid as severance, at the Company’s sole cost;
provided, however, that to the extent Executive becomes re-employed and eligible
for benefits with another employer prior to the expiration of such period,
Executive will elect such benefits and promptly notify the Company so that the
Company will have no further obligation to provide benefits under this
subsection (e) unless, and then only to the extent that, the benefits that are
being provided by the Company are more favorable than such benefits provided by
the other company.  Any medical, dental and vision continuation coverage
provided pursuant hereto shall be deemed “alternative coverage” for purposes of
COBRA.
 
 
5

--------------------------------------------------------------------------------

 
 
(f)           Release of Claims.  The payment and provision of any and all
severance benefits pursuant to Sections 11(b), (c) and (d) above shall be
conditioned upon and subject to execution of a Release of Claims by Executive at
the time of termination of employment substantially in the form attached to this
Agreement as Exhibit B.  All lump-sum payments due pursuant to this Agreement
shall be payable at the time specified in such Release of Claims.  The payment
of the Accrued Obligations is not subject to Executive’s execution of a Release
of Claims.
 
(g) No Obligation to Mitigate Executive shall not be required to mitigate the
amount of any payment provided for in this Section 11 by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Section 11 be reduced by any compensation earned by the Executive as the
result of employment by another employer or business or by profits earned by
Executive from any other source at any time before and after the termination
date. The Company’s obligation to make any payment pursuant to, and otherwise to
perform its obligations under, this Agreement shall not be affected by any
offset, counterclaim or other right that the Company may have against Executive
for any reason.
 
12.           Definition of Terms.  The following terms referred to in this
Agreement shall have the following meanings:
 
(a)           Bonus Amount.  “Bonus Amount” shall mean the average of actual
Annual Bonuses payable under Section 5 to Executive with respect to the two
fiscal years immediately preceding the contract year which the Executive’s
employment terminates; provided, however, in the event Section 11(c) applies,
the Bonus Amount shall be the Executive’s Target Bonus under Section 5 for the
year in which the Change in Control occurs.
 
(b)           Change in Control.  “Change in Control” shall mean the occurrence
of any one or more of the following: (i) the accumulation (if over time, in any
consecutive twelve (12) month period), whether directly, indirectly,
beneficially or of record, by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended) of 50.1% or more of the shares of the outstanding Common Stock of
the Company, whether by merger, consolidation, sale or other transfer of shares
of Common Stock (other than a merger or consolidation where the stockholders of
the Company prior to the merger or consolidation are the holders of a majority
of the voting securities of the entity that survives such merger or
consolidation), (ii) a sale of all or substantially all of the assets of the
Company or (iii) during any period of twelve (12) consecutive months, the
individuals who, at the beginning of such period, constitute the Board, and any
new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the 12-month period or whose election or nomination for election was previously
so approved, cease for any reason to constitute at least a majority of the
Board; provided, however, that the following acquisitions shall not constitute a
Change of Control for the purposes of this Agreement: (A) any acquisitions of
Common Stock or securities convertible, exercisable or exchangeable into Common
Stock directly from the Company or from any affiliate of the Company, or (B) any
acquisition of Common Stock or securities convertible, exercisable or
exchangeable into Common Stock by any employee benefit plan (or related trust)
sponsored by or maintained by the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Cause.  “Cause” shall mean:
 
(i)           conviction of a felony or a crime involving fraud or moral
turpitude; or
 
(ii)           theft, material act of dishonesty or fraud, intentional
falsification of any employment or Company records, or commission of any
criminal act which impairs Executive’s ability to perform appropriate employment
duties for the Company; or
 
(iii)           intentional or reckless conduct or gross negligence materially
harmful to the Company or the successor to the Company after a Change in Control
, including violation of a non-competition or confidentiality agreement; or
 
(iv)           willful failure to follow lawful instructions of the person or
body to which Executive reports; or
 
(v)           gross negligence or willful misconduct in the performance of
Executive’s assigned duties.  Cause shall not include mere unsatisfactory
performance in the achievement of Executive’s job objectives.
 
(d)           Disability.  “Disability” means a physical or mental illness,
injury, or condition that prevents Executive from performing substantially all
of Executive’s duties associated with Executive’s position or title with the
Company for at least 90 days in a 12-month period.
 
(e)           Resignation for Good Reason.  Resignation for “Good Reason” shall
mean, without the express written consent of Executive, the occurrence of one of
the following arising on or after the Effective Date, as determined in a manner
consistent with Treasury Regulation Section 1.409A-1(n)(2)(ii):
 
(i)           a material reduction or change in Executive’s title or job duties,
responsibilities and requirements inconsistent with Executive’s position with
the Company and Executive’s prior duties, responsibilities and requirements,
 
(ii)           any reduction of Executive’s then in effect Base Salary or
Executive’s Target Bonus as set forth in Sections 4 and 5 above.;
 
(iii)           following a Change in Control, Executive not serving as the
chief executive officer of the surviving entity to the Company;
 
(iv)           Executive’s refusal to relocate to a facility or location more
than thirty (30) miles from the Company’s Golden, Colorado offices; or
 
(v)           any material breach of this Agreement by Company.
 
 
7

--------------------------------------------------------------------------------

 
 
In the case of Executive’s allegation of Good Reason, (i) Executive shall
provide written notice to the Company of the event alleged to constitute Good
Reason within 30 days after the initial occurrence of such event, and (ii) the
Company shall have the opportunity to remedy the alleged Good Reason event
within 30 days from receipt of notice of such allegation (the “Cure
Period”).  If not remedied within the Cure Period, Executive may submit a
written notice of termination, provided that the notice of termination must be
given no later than 45 days after the expiration of the Cure Period; otherwise,
Executive is deemed to have accepted such event, or the Company’s remedy of such
event, that may have given rise to the existence of Good Reason; provided,
however, such acceptance shall be limited to the occurrence of such event and
shall not waive Executive’s right to claim Good Reason with respect to future
similar events.
 
13.           Golden Parachute Limitation.  Notwithstanding any other provision
of this Agreement, in the event that it shall be determined that the aggregate
payments or distributions by the Company to or for the benefit of Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (the “Payments”), constitute “excess parachute
payments” (as such term is defined under Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) or any successor provision, and the
regulations promulgated thereunder (collectively, “Section 280G”)) that would be
subject to the excise tax imposed by Section 4999 of the Code or any successor
provision (collectively, “Section 4999”) or any interest or penalties with
respect to such excise tax (the total excise tax, together with any interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”)), then
the Payments shall be either (a) delivered in full, or (b) delivered to such
lesser extent that would result in no portion of the Payments being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable Federal, state or local income and employment taxes and the Excise
Tax, results in the receipt by Executive, on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such benefits
may be subject to the Excise Tax.  In the event that the Payments are to be
reduced pursuant to this Section 6, such Payments shall be reduced such that the
reduction of compensation to be provided to Executive as a result of this
Section 13 is minimized.  In applying this principle, the reduction shall be
made in a manner consistent with the requirements of Section 409A and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis (but not
below zero).  All calculations required pursuant to this Section 13 shall be
performed in good faith by nationally recognized registered public accountants
or tax counsel selected by the Company.
 
14. Confidential Information.
 
(a)           The Executive recognizes, acknowledges and agrees that he has had
and will continue to have access to secret and confidential information
regarding the Company, its subsidiaries and their respective businesses
(“Confidential Information”), including but not limited to, its products,
methods, formulas, software code, patents, sources of supply, customer dealings,
data, know-how, trade secrets and business plans, provided such information is
not in or does not hereafter become part of the public domain, or become known
to others through no fault of the Executive.  The Executive acknowledges that
such information is of great value to the Company, is the sole property of the
Company, and has been and will be acquired by him in confidence.  In
consideration of the obligations undertaken by the Company herein, the Executive
will not, at any time, during or after his employment hereunder, reveal, divulge
or make known to any person, any information acquired by the Executive during
the course of his employment, which is treated as confidential by the Company,
and not otherwise in the public domain. The provisions of this Section 14 shall
survive the termination of the Executive’s employment hereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           The Executive affirms that he does not possess and will not rely
upon the protected trade secrets or confidential or proprietary information of
any prior employer(s) in providing services to the Company or its subsidiaries.
 
(c)           In the event that the Executive’s employment with the Company
terminates for any reason, the Executive shall deliver forthwith to the Company
any and all originals and copies, including those in electronic or digital
formats, of Confidential Information; provided, however, Executive shall be
entitled to retain (i) papers and other materials of a personal nature,
including, but not limited to, photographs, correspondence, personal diaries,
calendars and rolodexes, personal files and phone books, (ii) information
showing his compensation or relating to reimbursement of expenses, (iii)
information that he reasonably believes may be needed for tax purposes and (iv)
copies of plans, programs and agreements relating to his employment, or
termination thereof, with the Company.
 
15.           Non-Competition and Non-Solicitation.
 
(a)           The Executive agrees and acknowledges that the Confidential
Information that the Executive has already received and will receive is valuable
to the Company and that its protection and maintenance constitutes a legitimate
business interest of the Company, to be protected by the non-competition
restrictions set forth herein. The Executive agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on the Executive.
 
(b)           The Executive hereby agrees and covenants that during the Term and
for a period of twelve months thereafter, he shall not, without the prior
written consent of the Company:
 
 
(i) recruit, solicit, attempt to persuade, or assist in the recruitment or
solicitation of, any employee of the Company who was an employee, officer or
agent of the Company during the three month period immediately preceding the
date of Executive’s termination for the purpose of employing the individual or
obtaining the individual’s services or otherwise causing the individual to leave
employment with the Company;

 
(ii) solicit or divert to any competing business any customer or prospective
customer with which Executive had contact during the twelve months prior to
leaving the Company
 
 
(c)
become employed by or perform professional services of the type provided to the
Company  for any direct competitor of the Company, including by directly or
indirectly taking any of the following actions:

 
 
(1)
serving as an employee, agent, consultant, officer, or director of any such
entity; or

 
 
9

--------------------------------------------------------------------------------

 
 

 
(2)
inducing or attempting to induce any customer, supplier, or business relation of
the Company to cease doing business with the Company, or in any other way
interfering with the relationship between any customer, supplier or business
relation and the Company.

 
16.           Section 409A.
 
The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) and shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under Section
409A.
 
To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which you
incurred the expense.
 
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.
 
Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii).  Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule.  Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.
 
 
10

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then only that portion of the severance and benefits
payable to Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which (when considered together) do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following
Executive’s termination of employment in accordance with the payment schedule
applicable to each payment or benefit.  Any portion of the Deferred Compensation
Separation Benefits in excess of the Section 409A Limit otherwise due to
Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in one lump sum cash payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment.  All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following termination but
prior to the six (6) month anniversary of Executive’s termination date, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit.
 
For purposes of this Agreement, “Section 409A Limit” will mean a sum equal (x)
to the amounts payable prior to March 15 following the year in which Executive
terminations plus (y) the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Company’s taxable year preceding the Company’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated.
 
17.           Clawback Rights. (a) The Bonus (the “Clawback Benefits”) shall be
subject to “Company Clawback Rights” as follows: During the period that the
Executive is employed by the Company and  upon the termination of the
Executive’s employment and for a period of three (3) years thereafter, if there
is a Restatement (as defined below) of any financial results from which any
Clawback Benefits to Executive shall have been determined, Executive agrees to
repay any Clawback Benefits amounts which were determined by reference to any
Company financial results which were later restated (as defined below), to the
extent the Clawback Benefits amounts paid exceed the Clawback Benefits amounts
that would have been paid, based on the Restatement of the Company’s financial
information.  All Clawback Benefits amounts resulting from such restated
financial results shall be retroactively adjusted by the Compensation Committee
to  take into account the restated results, and any excess portion  of  the
Clawback Benefits  resulting from such restated results shall be immediately
surrendered to the Company  and if not so surrendered within ninety (90) days of
the revised calculation being provided to the Executive by the Compensation
Committee following a publicly announced Restatement, the Company shall have the
right to take any and all action to effectuate such adjustment. The calculation
of the Revised Clawback Benefits amount shall be determined by the Compensation
Committee in good faith and in accordance with applicable law, rules and
regulations.  All determinations by the Compensation Committee with respect to
the Clawback Rights shall be final and binding on the Company and
Executive.  The Clawback Rights shall be subject to applicable law, rules and
regulations. For purposes of this Section 17, a restatement of financial results
that requires a repayment of a portion of the Clawback Benefits amounts shall
mean “a restatement resulting from material non-compliance of the Company with
any financial reporting requirement under the federal securities laws and shall
not include a restatement of financial results resulting from subsequent changes
in accounting pronouncements or  requirements which were not in effect on the
date the financial statements were originally prepared (“Restatement”)”.  The
parties acknowledge it is their intention that the foregoing Clawback Rights as
relates to Restatement conform in all respects to the provisions of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the “Dodd
Frank Act”) and requires recovery of all “incentive-based” compensation,
pursuant to the provisions of the Dodd Frank Act and any and all rules and
regulations promulgated thereunder from time to time in effect.  Accordingly,
the terms and provisions of this Agreement shall be deemed automatically amended
from time to time to assure compliance with the Dodd Frank Act and such rules
and regulation as hereafter may be adopted and in effect.
 
 
11

--------------------------------------------------------------------------------

 
 
18. Miscellaneous.
 
(a)           The Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services.  Furthermore, the parties acknowledge that monetary damages alone
would not be an adequate remedy for any breach by the Executive of Section 14 or
Section 15 of this Agreement. Accordingly, the Executive agrees that any breach
or threatened breach by him of Section 14 or Section 15 of this Agreement shall
entitle the Company, in addition to all other legal remedies available to it, to
apply to any court of competent jurisdiction to seek to enjoin such breach or
threatened breach. The parties understand and intend that each restriction
agreed to by the Executive hereinabove shall be construed as separable and
divisible from every other restriction, that the unenforceability of any
restriction shall not limit the enforceability, in whole or in part, of any
other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Company seeks enforcement thereof, such restriction
shall be limited to the extent permitted by law. The remedy of injunctive relief
herein set forth shall be in addition to, and not in lieu of, any other rights
or remedies that the Company may have at law or in equity.
 
(b) In the event that the Board determines there has been a material restatement
of financial results, the Board of Directors will review all incentive payments
that were made to the Executive and other executive officers (collectively
“Executive Officer”) on the basis of having met or exceeded specific performance
targets in grants or awards made after January 1, 2012 which occur during the
three-year period prior to the restatement.  If such payments would have been
lower had they been calculated based on such restated results, the Board will,
to the extent permitted by governing law, seek to recoup for the benefit of our
company such payments to the Executive Officers, including Executive, who are
found personally responsible for the material restatement, as determined by the
Board.  For purposes of this policy, the term “executive officers” shall have
the meaning given such term in Rule 3b-7 under the Securities Exchange Act of
1934, as amended, and the term “incentive payments” means bonuses and awards
under applicable Company incentive compensation plans or, in the absence of such
plans and with regard to Executive, under this Agreement. .
 
 (c) Neither the Executive nor the Company may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other.
 
 
12

--------------------------------------------------------------------------------

 
 
(d) Employment Taxes.  Any payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes. The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions.(e)This Agreement
constitutes and embodies the full and complete understanding and agreement of
the parties with respect to the Executive’s employment by the Company,
supersedes all prior understandings and agreements, whether oral or written,
between the Executive and the Company, and shall not be amended, modified or
changed except by an instrument in writing executed by the party to be charged
(it being understood that, pursuant to Section 6, equity awards shall govern
with respect to the subject matter thereof). The invalidity or partial
invalidity of one or more provisions of this Agreement shall not invalidate any
other provision of this Agreement. No waiver by either party of any provision or
condition to be performed shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or any prior or subsequent time.
 
(f)           This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(g)           The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(h)           All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered, sent by registered or certified
mail, return receipt requested, postage prepaid, or by reputable national
overnight delivery service (e.g. Federal Express) for overnight delivery to the
party at the address set forth in the preamble to this Agreement, or to such
other address as either party may hereafter give the other party notice of in
accordance with the provisions hereof.  Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.
 
(i)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without reference to principles
of conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the County and
State of New York.
 
(j)           This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.
 
(k)           The Executive represents and warrants to the Company, that he has
the full  power and authority to enter into this Agreement and to perform his
obligations hereunder and that the execution and delivery of this Agreement and
the performance of his obligations hereunder will not conflict with any
agreement to which Executive is a party.
 
 
13

--------------------------------------------------------------------------------

 
 
(l)           The Company represents and warrants to Executive that it has the
full power and authority to enter into this Agreement and to perform its
obligations hereunder and that the execution and delivery of this Agreement and
the performance of its obligations hereunder will not conflict with any
agreement to which the Company is a party.
 
[Signature page follows immediately]
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.
 
 

 
SAGEBRUSH GOLD, LTD.
                 
 
By: 
       
Name:
Title:
                   
STEPHEN D. ALFERS
                               

 
 
15

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Vesting of Restricted Stock Grant
 
i.
6,000,000 shares of restricted common stock (less any amount of Registrable
Equity Grants previously vested pursuant to paragraph 6(a) hereof) shall vest on
the earlier of (a) such date that the Company consummates a secondary public
offering of its securities in which the Company receives gross proceeds of at
least $7,000,000 or (b) one (1)year from the Effective Date of this Agreement;

ii.
3,000,000 shares of restricted common stock shall vest two (2) years from the
Effective Date of this Agreement; and

iii.
3,000,000 shares of restricted common stock shall vest three (3) years from the
Effective Date of this Agreement.

 
 
16

--------------------------------------------------------------------------------

 
 
Exhibit B
 
FORM OF RELEASE OF CLAIMS
 


17
 
 
 